Citation Nr: 9917521	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic prostatitis.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
October 1992.  His service personnel records indicate that he 
served an additional two years, eleven months, and twenty-
eight days of active duty.

The instant appeal arose from a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which, in part, denied a 
claim for service connection for chronic prostatitis.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in July 1997 for further development.


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of chronic prostatitis.


CONCLUSION OF LAW

The appellant's claim for service connection for chronic 
prostatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1110, 1131, compensation will be provided 
if it is shown that the veteran suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection for chronic prostatitis.

The service medical records show that in March 1976 the 
veteran reported urethral discharge since December 1975 which 
had been treated with various medications without relief.  An 
examination revealed a smooth yet swollen, tender, and boggy 
prostate, and the impression was "prostatitis--can not R/O 
urethral obstruction."  A subsequent urology consultation 
found a soft, slightly tender prostate and gave an impression 
of probable prostatitis.  Other medical records show a 
diagnosis of gonorrhea after complaints of urethral 
discharge.

In March 1977 the veteran underwent another urology 
consultation after continued complaints of watery or dirty 
white or light yellow discharge.  An intravenous pyelogram 
(IVP) was unremarkable as was a retrograde urethrogram.  
Physical examination revealed normal genitalia.  A rectal 
examination revealed that the prostate was not enlarged but 
was soft.  The impression was prostatitis.  During the 
veteran's August 1992 service retirement examination a 
history of chronic prostatitis was noted as well as 
complaints of difficulty completely voiding.  A September 
1992 urological evaluation again gave an impression of 
symptoms secondary to chronic prostatitis.

Pursuant to the veteran's claim for benefits, his 
genitourinary system was evaluated in July 1993 during a VA 
general medical examination.  The examiner noted past 
treatment for "gonorrhea . . . and non-specific urethritis . 
. . without recurrent symptoms except for a longstanding 
tendency for dribbling after urination."  A history of 
circumcision in the 1970s was also noted.  The diagnoses 
included status post gonorrhea, non-specific urethritis, and 
status post circumcision.

As a result of the Board's July 1997 remand, the veteran 
underwent a VA genitourinary examination in September 1998.  
The examiner noted that the veteran's records were available 
and showed treatment for gonorrhea in the past.  The examiner 
noted that while the veteran had treatment for prostatitis in 
the past "he denies any significant symptoms that go along 
with prostatitis at this time."  The veteran complained of 
urinary frequency, but the examiner attributed that symptom 
to a urinary tract infection or a urethral stricture, not 
prostatitis.

The examiner noted normal urinalysis for several years.  The 
veteran's creatinine was 0.1 and his prostate-specific 
antigen was 2.04.  The veteran denied gross hematuria, 
dysuria, and erectile dysfunction.  Physical examination 
revealed a normal, circumcised male phallus without lesions.  
There were no urethral lesions, and the testicles were 
descended bilaterally without masses.  Rectal examination 
revealed a 35 to 40 gram prostate.  The prostate was not 
tender; it did not have nodules; and it was only slightly 
tender to deep palpitation.  Prostatic massage revealed no 
expressed prostatic secretions.  The examiner concluded that 
the veteran's medical picture did "not . . . represent[] 
chronic prostatitis", and he recommended that the veteran 
follow-up with his primary care physician for benign 
prostatic hypertrophy.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he currently has chronic 
prostatitis, that claim must be deemed not well grounded and 
therefore denied.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) (absent "proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992).  The post-service medical records do not show a 
diagnosis of chronic prostatitis.  Neither the July 1993 VA 
examiner nor the September 1998 examiner diagnosed chronic 
prostatitis.  The findings of the most recent VA examination 
are particularly significant as the examiner indicated that 
he reviewed the record, and he specifically concluded that 
the veteran did not have chronic prostatitis.

The Board is cognizant of the veteran's contentions.  
However, as he is not a medical expert, he is not competent 
to express an authoritative medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As the appellant has not 
presented medical or competent evidence which would justify a 
belief by a fair and impartial individual that it is 
plausible that he currently has chronic prostatitis, this 
claim must be deemed not well grounded and therefore denied.

There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where a 
claimant refers to a specific source of evidence that could 
make his claim plausible, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has no outstanding duty to inform the veteran of the 
necessity to submit certain evidence to complete his 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might establish a well-
grounded claim for service connection for chronic 
prostatitis.



ORDER

A claim for entitlement to service connection for chronic 
prostatitis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

